DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The finality of the office action dated 11 May 2022 is hereby withdrawn. 
Claims 1, 6, and 12 have been amended. Claims 7, 11, and 15 are cancelled. Claims 21-23 have been added. Claims 1-6, 8-10, 12-14, and 16-23 (filing date 7 July 2022) are currently pending and addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16, lines 4-5, recites “a target ablation power of at least hundreds of Watts.” Specifically, “at least hundreds of Watts” is understood to be greater than or equal to 200 Watts. However, the specification only discloses a power which is greater than or equal to 400 Watts. A power output below 400 Watts would fall within the range of “at least hundreds of Watts,” but is not disclosed in the instant application. Therefore, the ablation power of “at least hundreds of Watts” is considered new matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 12, 16-17, 20, and 23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wittkampf (US 2012/0053581 A1), hereinafter Wittkampf.

Regarding claim 1, Wittkampf teaches a method of body tissue ablation ([0002]-[0003]) the method comprising:
(a) defining an ultrahigh-power ultrashort-duration (UPUD) ablation protocol that specifies an ablation signal having (i) a target ablation power of at least 400 Watts  ([0030]-[0034], [0037], [0066] – 1 Joule is equal to 1 Watt/second, therefore at least 400 Watts are applied when the applied shock is between 200 and 500 Joule, especially when the duration is less than one second) and (ii) a pulse duration that does not exceed three seconds ([0037]), for creating a specified lesion in tissue in a body of a patient, the tissue including cardiac tissue ([0030]-[0034]); 
(b) making contact between an ablation probe and the tissue (Figs. 1-2: catheter 1; [0059]-[0060], [0066]); and 
(c) using the ablation probe, applying the ablation signal to the tissue according to the UPUD protocol, which delivers the ablation signal having the specified target ablation power and duration ([0066]).

Regarding claim 2, Wittkampf teaches defining the UPUD ablation protocol comprising setting the pulse duration to not exceed one second ([0037]).

Regarding claim 3, Wittkampf teaches defining the UPUD ablation protocol comprising setting the pulse duration to not exceed a single heartbeat period of the patient ([0037]).

Regarding claim 12, Wittkampf teaches the method further comprising inserting the ablation probe through a blood vessel prior to the act of making contact between the ablation probe and the tissue ([0047]-[0048], [0060], [0062]).

Regarding claim 16, in light of the 112(a) issue discussed above, Wittkampf teaches a method of cardiac tissue ablation, the method comprising:
(a) defining an ultrahigh-power ultrashort-duration (UPUD) ablation protocol that specifies an ablation signal having (i) a target ablation power of at least hundreds of Watts ([0030]-[0034], [0037], [0066]) and (ii) a pulse duration, for forming a specified lesion in tissue in a heart of a patient ([0030]-[0034], [0037]); 
(b) inserting a catheter through a blood vessel into a chamber of the heart ( [0047]-[0048], [0060], [0062]), the catheter including at least one distal tip electrode ([0006]); 
(c) making contact between the at least one distal tip electrode and the tissue (Figs. 1-2: catheter 1; [0059]-[0060], [0066]); and -4-Serial No. 16/658,601 
(d) applying the ablation signal to the tissue via the at least one distal tip electrode according to the UPUD protocol to thereby form the specified lesion in the tissue ([0066]).

Regarding claim 17, Wittkampf teaches the method according to claim 16, further comprising measuring a heartbeat period of the patient, the act of defining the UPUD ablation protocol comprising setting the pulse duration based on the measured heartbeat period of the patient ([0027]).

Regarding claim 20, Wittkampf teaches the method according to claim 16, the at least one distal tip electrode comprising a plurality of distal tip electrodes, the specified lesion including a ring of specified lesions (Fig. 1: electrodes 6, distal end 21; [0016], [0018], [0059]).

Regarding claim 23, Wittkampf teaches the method according to claim 16, the act of defining the UPUD ablation protocol comprising setting the pulse duration to less than or equal to three seconds ([0037])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6, 8-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wittkampf in view of Panescu (US 2018/0289284 A1), hereinafter Panescu.

Regarding claim 4, Wittkampf teaches the method according to claim 1, but fails to teach the method comprising:
(a) monitoring a temperature in a vicinity of the tissue; and (b) if the monitored temperature exceeds a predefined maximal temperature, halting the ablation signal. 
However, Panescu, in an analogous ablation device and method, teaches during application of the ablation signal:
(a) monitoring a temperature in a vicinity of the tissue; and 
(b) if the monitored temperature exceeds a predefined maximal temperature, halting the ablation signal. (Fig. 23C; [0153])
Wittkampf and Panescu are considered analogous to the claimed invention because they both disclose ablation devices and methods for treating tissue, including cardiac tissue. Panescu teaches monitoring the temperature of target tissue undergoing an ablation treatment in order to alert the operator when the temperature exceeds a predetermined value. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the ablation method of Wittkampf to include monitoring a temperature and terminating the ablation signal if the temperature exceeds a predetermined threshold, as taught by Panescu. Such a modification would yield predictable results, namely, to include a safety feature for a medical device and method which treats patients with high energy. 

Regarding claim 5, Wittkampf teaches the method according to claim 1, but fails to teach the method comprising: during application of the ablation signal: -2-Serial No. 16/658,601 
(a) monitoring a contact force that the probe exerts on the tissue; and (b) if the monitored contact force falls below a prespecified value, halting the ablation signal. 
	However, Panescu teaches a method comprising, during application of the ablation signal: -2-Serial No. 16/658,601 
(a) monitoring a contact force that the probe exerts on the tissue; and 
(b) if the monitored contact force falls below a prespecified value, halting the ablation signal (Fig. 23C; [0149], [0214]). 
As discussed above, Wittkampf and Panescu are considered analogous to the claimed invention. Panescu also discloses monitoring the contact between the ablation device and target tissue in order to terminate energy delivery when said contact is lost.  Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the ablation method of Wittkampf to include monitoring the contact force between the device and target tissue, and terminating the ablation signal if the contact force decreases below a predetermined value, as taught by Panescu. Such a modification would yield predictable results, namely, to include a safety feature for a method which treats patients with high energy in order to ensure the energy-yielding device is properly in contact with the target tissue.

Regarding claim 6, Wittkampf teaches a system for body tissue ablation, the system comprising:
 (b) an ablation probe, which is configured to make contact with the tissue (Wittkampf Figs. 1-2: catheter 1; [0059]-[0060], [0066]); 
(c) an ultrahigh-power ultrashort-duration (UPUD) generator, which is configured to generate the ablation signal ([0069]); and 
Wittkampf fails to explicitly teach the system comprising a memory and a processor. 
However, Panescu teaches a memory, which is configured to store values of an ultrahigh-power ultrashort-duration (UPUD) ablation protocol that specifies an ablation signal having (i) a target ablation power of at least 400 Watts and (ii) a pulse duration that does not exceed three seconds, for creating a specified lesion in tissue in a body of a patient (Panescu [0236], [0307]); and 
 a processor, which is configured to control the generator and the ablation probe to apply the ablation signal to the tissue according to the UPUD protocol, which delivers the ablation power having the specified target ablation power and duration, the pulse duration being between 0.5 second and 0.9 second. (Panescu [0236])
As discussed above, Wittkampf and Panescu are considered analogous to the claimed invention. Panescu discloses that it is known in the field of ablative devices for tissue treatment systems to include a memory to store information, such protocols and energy values, and a processor to control the treatment device during operation. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the ablation system of Wittkampf to include a memory and a processor, as taught by Panescu. Such a modification would yield predictable results, namely, to include a memory and a processor for a device which uses programs and variable settings to operate. 

Regarding claim 8, Wittkampf in view of Panescu teaches the system according to claim 6, the pulse duration not exceeding a single heartbeat period of the patient (Wittkampf [0037]).

Regarding claim 9, Wittkampf in view of Panescu teaches the system according to claim 6, the processor being further configured to control the probe, during application of the ablation signal, to: 
monitor a temperature in a vicinity of the tissue; and 
if the monitored temperature exceeds a predefined maximal temperature, halt the ablation signal. (Panescu Fig. 23C; [0153])
As discussed above, Wittkampf and Panescu are considered analogous to the claimed invention. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the ablation system of Wittkampf to include a processor to control the ablation device to monitor a temperature and terminate the ablation signal if the temperature exceeds a predetermined threshold, as taught by Panescu. Such a modification would yield predictable results, namely, to include a safety feature for a medical system which treats patients with high energy.

Regarding claim 10, Wittkampf in view of Panescu teaches the system according to claim 6, the processor being further configured to control the probe, during application of the ablation signal, to: -3-Serial No. 16/658,601 
monitor a contact force that the probe exerts on tissue; and 
if the monitored contact force falls below a prespecified value, halt the ablation signal. (Panescu Fig. 23C; [0149], [0214])
As discussed above, Wittkampf and Panescu are considered analogous to the claimed invention.  Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the ablation system of Wittkampf to include a processor for controlling the ablation device to monitor the contact force between the device and target tissue, and terminate the ablation signal if the contact force decreases below a predetermined value, as taught by Panescu. Such a modification would yield predictable results, namely, to include a safety feature for an ablation device which treats patients with high energy in order to ensure the ablation device is properly in contact with the target tissue.

Regarding claim 14, Wittkampf in view of Panescu teaches the system according to claim 6 and the ablation probe being sized and configured for insertion through a blood vessel into a chamber of a heart of the patient (Wittkampf [0047]-[0048], [0060], [0062]).

Claims 13, 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wittkampf in view of Sano (US 10471254 B2), hereinafter Sano.

Regarding claim 13, Wittkampf teaches the method according to claim 2 but fails to teach the ablation protocol comprising setting the pulse duration to between 0.5 second and 0.9 second.
	However, Sano, in an analogous electrical treatment device, teaches the act of defining the UPUD ablation protocol comprising setting the pulse duration to between 0.5 second and 0.9 second (col. 21, lines 3-29 – which states the pulse length can be between 200ms-900ms, which is equal to 0.2s-0.9s).
	Sano is considered analogous because it discloses a system and method for treating tissue in the body with pulses of electrical energy. The invention of Sano is also capable of generating a power of at least 400 Watts since it can have a current within the range of 1A to 80A and a voltage between 0V to 5000V (col. 22, lines 11-25; col. 23, lines 1-30). Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the pulse duration of the method of Wittkampf to be between 0.5s and 0.9s for electrical pulses with a high-power output, as taught in Sano. Such a modification would yield predictable results, namely, to adjust the parameters of a treatment protocol to produce a desired effect while treating target tissue with high-power energy for short durations. 

Regarding claim 18, Wittkampf in view of Sano teaches the method according to claim 16, the act of defining the UPUD ablation protocol comprising setting the pulse duration to between 0.5 second and 0.9 second (col. 21, lines 3-29). 

Regarding claim 19, Wittkampf in view of Sano teaches the method according to claim 18, the specified lesion being selected from a low-depth lesion or a medium-depth lesion, the act of defining the UPUD ablation protocol comprising setting the pulse duration to between 0.5 second and 0.7 second in response to the specified lesion being the low-depth lesion, the act of defining the UPUD ablation protocol comprising setting the pulse duration to between 0.8 second and 0.9 second in response to the specified lesion being the medium-depth lesion (col. 21, lines 3-29).

Regarding claim 22, Wittkampf in view of Sano teaches the method according to claim 13, the specified lesion being selected from a low-depth lesion or a medium-depth lesion, the act of defining the UPUD ablation protocol comprising setting the pulse duration to between 0.5 second and 0.7 second in response to the specified lesion being the low-depth lesion, the act of defining the UPUD ablation protocol comprising setting the pulse duration to between 0.8 second and 0.9 second in response to the specified lesion being the medium-depth lesion (col. 21, lines 3-29).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wittkampf in view of Panescu and further in view of Sano. 

Regarding claim 21, Wittkampf in view of Panescu teaches the system according to claim 6, but fails to teach the specified lesion being selected from a low-depth lesion or a medium-depth lesion, the pulse duration being between 0.5 second and 0.7 second when the specified lesion is the low-depth lesion, the pulse duration being between 0.8 second and 0.9 second when the specified lesion is the medium-depth lesion.
	However, Sano teaches the specified lesion being selected from a low-depth lesion or a medium-depth lesion, the pulse duration being between 0.5 second and 0.7 second when the specified lesion is the low-depth lesion, the pulse duration being between 0.8 second and 0.9 second when the specified lesion is the medium-depth lesion (col. 21, lines 3-29).
	As stated above, Sano is considered analogous. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify system of Wittkampf in view of Panescu to deliver pulses with a duration between 0.5s and 0.9s for electrical pulses with a high-power output, such as by replacing the pulse generator and processor of Wittkampf/Panescu with the generator and processor taught by Sano. Such a modification would yield predictable results, namely, to treat target tissue for short periods of high-power energy.

Response to Arguments
Applicant’s arguments, see Response After Final Action, filed 7 July 2022, with respect to claims 1, 6, and 16 have been fully considered and are persuasive.  The Final Rejection of 11 May 2022 has been withdrawn. 

Conclusion
Accordingly, claims 1-6, 8-10, 12-14, and 16-23 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached Mon-Thurs: 9AM~5PM and Fri: 9AM~2PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.N.D./Examiner, Art Unit 3794